KENNETH M. ROMINES, Judge.
I dissent. Negligence is a question of fact for the jury. I would reverse outright and remand for trial.
If a jury finds negligence then the court can address the issue of whether this is an “occurrence” under this commercial policy. It seems to me that the opinion in Employers Mutual Casualty v. Luke Draily Construction, No 10-00361-CV-W-DGK, 2011 WL 2582551 (W.D. Mo. June 29, 2011) is factually more appropriate for application to our case. If need be I would find no “occurrence” under the policy.